Citation Nr: 0804225	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05- 20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic renal 
failure, claimed as a kidney condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant/Veteran and a friend



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971, including honorable sea service in the United States 
Navy in the waters off Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, among other things, denied the 
benefits sought on appeal.  

The veteran appeared and gave testimony before the Board in 
July 2006.  Unfortunately, a transcript of that hearing could 
not be obtained.  The veteran was given an opportunity to 
have a second hearing before the Board.  In November 2006, 
the veteran advised VA that he would like to have his claims 
decided on the record without scheduling a second Board 
hearing.

Following a complete review of the record, the Board 
determines that this matter must be remanded for additional 
development of the medical record.  As such, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

The record reflects that the veteran served in and around the 
waters of Vietnam.  Although there has been no formal 
determination as to whether the veteran engaged in combat 
with the enemy, the record includes a number of statements 
from fellow servicemen attesting to the fact that they and 
the veteran witnessed atrocities.  The veteran's wife also 
submitted a statement as to the veteran's behavior subsequent 
to his discharge from service.

The veteran's service medical records show that he presented 
for mental health care on a number of occasions with 
complaints of anxiety and homicidal thoughts.  The veteran 
was determined to have a passive-aggressive personality.  In 
December 1968, prior to his service in Vietnam, the veteran 
was determined to have experienced an anxiety reaction after 
someone dropped a hand grenade.  The veteran was discharged 
from service in April 1971 without a diagnosed chronic 
psychiatric disability.

The veteran does not participate in mental health care.  He 
underwent VA examination by a psychologist in June 2005.  It 
appears that the claims file was not completely reviewed in 
the course of the evaluation as there is no reference to the 
veteran's in-service treatment nor to corroborated incidences 
during service.  Additionally, the examiner noted that the 
veteran had combat service but found that criteria A for a 
diagnosis of post-traumatic stress disorder were not met.  
Consequently, the Board finds the examination to be 
inadequate for rating purposes.  As such, the claim of 
entitlement to service connection for a psychiatric disorder 
must be remanded for additional examination pursuant to 
38 C.F.R. § 3.159(c)(4).  

As for the veteran's claim of entitlement to service 
connection for a kidney disorder, the Board notes that 
service medical records show one complaint of hematuria in 
January 1970.  The record also includes statements from 
fellow servicemen who recall the veteran being hit in the 
right lower back with quite some force during a tropical 
storm in August 1969.  The veteran is treated for an atrophic 
right kidney.  

The veteran contends that he began having problems that he 
now believes to be the beginning of his kidney failure 
shortly after the blow to his back during service.  He has 
not provided a medical opinion to support this contention and 
he has not been afforded a VA examination with respect to his 
kidney disorder.

The veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony may be considered an 
indication that the current disability may be associated with 
his service in light of the service medical record showing a 
complaint of hematuria and the evidence of an in-service 
injury in the area of the right kidney.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, this claim 
must also be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current treatment records 
and associate them with the veteran's 
claims folder.

2.  Schedule the veteran for examination 
with a psychiatrist to determine the 
nature and etiology of any diagnosed 
psychiatric disability.  The claims 
folder must be made available to the 
examiner and reviewed by the examiner in 
conjunction with his/her interview of the 
veteran.  The examiner is specifically 
requested to comment on the veteran's 
history of in-service mental health care 
as well as statements from fellow 
servicemen and the veteran's wife.  The 
examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  For each disability 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that the disability was incurred during 
service or as a consequence of service.  
All opinions rendered must be supported 
by complete rationale.

3.  After receipt of all current 
treatment records, schedule the veteran 
for examination with a renal disease 
specialist to determine the nature and 
etiology of the veteran's kidney 
disability.  The claims folder must be 
made available to the examiner and 
reviewed by the examiner in conjunction 
with his/her examination of the veteran.  
The examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  For each disability 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that the disability was incurred during 
service or as a consequence of service.  
All opinions rendered must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

